Citation Nr: 1606794	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-03 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to January 1973.  This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a June 2015 decision, the Board reopened the claims for service connection for bilateral upper and lower extremity neuropathy and remanded the merits of the claims for additional development.  The claims have since been returned to the Board for further appellate review.

In a December 2015 letter, the Veteran argued that the September 2015 VA examination and October 2015 addendum opinion were inadequate and requested a six-month extension to allow him to obtain another opinion from a private physician.  As explained below, the Board is remanding the claims for another VA examination.  While on remand, the Veteran has the right to submit additional evidence, including medical evidence and/or an opinion from a private physician.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In June 2015, the Board remanded the claims for service connection for a VA examination to determine the nature and etiology of the Veteran's claimed neuropathy of the upper and lower extremities.  A remand is required to ensure compliance with the terms of the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

A VA examination was conducted in September 2015.  The examiner diagnosed bilateral carpal tunnel syndrome and left ulnar nerve impingement.  The examiner indicated that the Veteran had mild numbness and paresthesias and/or dysesthesias of the lower extremities, decreased sensation in the feet and toes, and incomplete paralysis of the external cutaneous nerve of both thighs, but did not provide any diagnoses pertaining to the lower extremities or address the Veteran's complaints of numbness in his hands in a glove-like distribution.  The examiner opined that the Veteran's peripheral neuropathy was less likely than not incurred in or caused by service, to include inservice herbicide exposure, and stated that peripheral neuropathy was "secondary service connected through diabetes which is secondary to connected to agent orange exposure."  Although unclear, the examiner also opined that the Veteran's feet and toe symptoms were related to diabetes mellitus and that the remainder of his symptoms (carpal tunnel syndrome, ulnar neuropathy, numbness in the hands in a glove-like distribution, and numbness in the medial thigh and ankle) were not related to or aggravated by diabetes mellitus.  A clear rationale was not provided.  

The AOJ requested clarification and an addendum opinion was provided in October 2015.  The opinion was provided by a different physician, one who did not actually examine the Veteran.  The physician diagnosed bilateral lower extremity polysensory neuropathy and opined that only his feet and toe symptoms represented diabetic neuropathy.  The physician opined that the Veteran's upper extremity cubital tunnel, carpal tunnel, and external cutaneous nerve of the thighs were "felt to be not associated with [diabetes mellitus]" by "medical literature search."  The physician indicated that the Veteran had cubital tunnel-ulnar nerve distribution bilaterally over the ulnar; however, the examination only indicated ulnar nerve involvement on the left side.  Moreover, neither physician adequately addressed VA treatment records showing that the Veteran had a medical history of diabetic neuropathy or that included diabetic neuropathy on his active problem list.

Based on the foregoing, the Board finds that the September 2015 VA examination and October 2015 addendum opinion lack clarity and are insufficient to make a determination on the claims.  The Board finds that another VA examination is needed that fully complies with the Board's June 2015 remand directives.  In addition, the Board finds that electrodiagnostic testing would be helpful in resolving these claims and should be conducted.  If electrodiagnostic testing is not possible, the examiner should explain why.

A remand is also required to obtain outstanding records.  Private treatment records indicate that the Veteran received workers' compensation benefits for an April 2000 fall on his left shoulder, elbow, and wrist.  See, e.g., October 2002 private treatment record.  These records indicate that the Veteran sustained a left avulsion fracture of the lateral carpals and had possible left shoulder impingement and/or cervical spine radiculopathy following the accident.  As these records may be relevant to the Veteran's claim, an attempt should be made to obtain them.  

Finally, while on remand, any outstanding and relevant treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request an authorization to obtain records involving the claim for workers' compensation related to his fall at work in April 2000.  Thereafter, attempt to obtain any relevant records regarding these benefits.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his neuropathy.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center, to include the Kansas City VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  After all additional records are associated with the claims file, schedule the Veteran for a VA examination to assess the nature and etiology of his claimed neuropathy of all extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to specifically include electrodiagnostic testing.  If electrodiagnostic testing is not possible, the examiner should explain why.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.  

After examining the Veteran and reviewing the record, the examiner must address the following:

(a)  The examiner must identify any disorder that may be present that is related to the Veteran's complaints of neuropathy in his upper and lower extremities, to include carpal tunnel syndrome, ulnar nerve impingement, cervical spine radiculopathy, lumbar spine radiculopathy, and diabetic neuropathy.  The examiner must note each disorder present during the appeal period.  

(b)  For each disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise related to the Veteran's service, to include any inservice herbicide exposure.  If the examiner determines that the disorder is less likely than not related to service, the examiner must explain why, and discuss the medical bases and principles underlying his/her opinion.  

(c)  For each disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused or permanently aggravated by the Veteran's service-connected diabetes mellitus.  If the examiner determines that the disorder is less likely than not caused or aggravated by diabetes mellitus, the examiner must explain why, and discuss the medical bases and principles underlying his/her opinion.  

(d)  If aggravation is found, the examiner must address the following medical issues:  (i) the baseline manifestations of the disorder found prior to aggravation; and (ii) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected diabetes mellitus. 

In answering these questions, the VA examiner must discuss the evidence of record supporting the Veteran's claim to medical nexus between peripheral neuropathy and diabetes mellitus, such as the VA treatment records dated in October 2010, October 2012, and May 2013, tending to indicate the possibility of diabetic neuropathy. 

5.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



